     Case 3:20-cv-01606-MMA-LL Document 7 Filed 09/11/20 PageID.269 Page 1 of 2



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DIANE HATTON,                                        Case No.: 20cv1606-MMA-LL
12                                       Plaintiff,
                                                          ORDER ENTERING STIPULATED
13   v.                                                   PROTECTIVE ORDER WITH
                                                          MODIFICATION
14   COSTCO WHOLESALE
     CORPORATION, et al.,
15
                                      Defendants.
16
17
           Currently before the Court is the Parties’ stipulated Protective Order, filed in
18
     conjunction with the Parties’ Joint Discovery Plan. ECF No. 6-1. The Court has reviewed
19
     the stipulated Protective Order and for good cause shown, the stipulated Protective Order
20
     is ENTERED with the following modification:
21
           1.     Paragraph 2 should read as follows: “All documents produced and
22
     information disclosed by the parties shall be disclosed only to the following persons:
23
     counsel of record for the parties; employees of counsel of record for the parties; experts
24
     and non-attorney consultants retained by the parties for the preparation or trial of this case;
25
     court personnel; the parties and the parties’ employees and representatives.”
26
           IT IS SO ORDERED.
27
28
                                                      1
                                                                              20cv1606-MMA-LL
     Case 3:20-cv-01606-MMA-LL Document 7 Filed 09/11/20 PageID.270 Page 2 of 2



1    Dated: September 11, 2020
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                                                  20cv1606-MMA-LL
